Opinion by
Mb. Justice Fell,
At the close of the testimony there was but one subject as to which there could be a possible doubt. That was the degree of the crime. The killing and the circumstances connected with it had been established by testimony which was without contradiction or conflict. There was not even a pretense of a legal justification which would reduce the grade of the crime below that of murder. The prisoner had offered to withdraw his plea of not guilty and to enter a plea of guilty of murder of the second degree. The argument now made in his behalf is in support of an assignment of error to the refusal of the court to charge that the testimony did not warrant a conviction of murder of the first degree. In refusing so to charge the court was clearly right.
The prisoner fired five shots from a revolver, the first, third and fifth of which struck Maggie Guth, inflicting wounds, two of which were mortal. The second and fourth shots were fired at persons who had interfered for her protection, and one of them was fatal. In fixing the degree of murder the testimony warranted the conclusion that the prisoner had taken the revolver from his room and called his victim from the house with the purpose of lulling her. A motive was shown. The nature of the weapon and the manner of its use indicated an intention to kill. That he armed himself and called a helpless girl, with whom he was angry, from the house, and continued to shoot at her after being twice interrupted, indicated not only a specific intent to kill, but also that his mind was fully conscious of its own purpose and design, and that the killing was deliberate and premeditated.
The second and third assignments were not argued, and we notice the fourth only because in the form in which the offer and objection appear they do not fairly present the question which was before the court. The letter written by the prisoner to his brother is dated January 31, 1898. His acquaintance with Maggie Guth did not commence until September, 1898, and the letter was evidently written January 31,1899, a month only before the murder. As indicating his state of mind at the latter date, which was after she had refused his attentions, it was competent testimony. The case was carefully and ably *309tried, by tbe learned judge, and tbe record is entirely free from error.
The judgment is affirmed, and it is directed that the record be remitted in order that the sentence may be carried into execution according to law.